Citation Nr: 1550897	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-28 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1954 to April 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO declined to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board. 

In July 2011 and October 2015, the Veteran testified before a Decision Review Officer and the undersigned at hearings held at the RO and via video conference, respectively.  Copies of the hearing transcripts have been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the October 2015 hearing, the Veteran, through his representative, waived initial RO consideration of all evidence received since issuance of the September 2011 statement of the case (SOC).  (October 2015 Transcript (T.) at page (pg.) 3).  Thus, a remand to have the RO address the evidence received since the September 2011 SOC is not required.  38 C.F.R. § 20. 1304 (2015). 

The Board recognizes that the issues pertaining to service connection for bilateral hearing loss and tinnitus have been characterized by the RO as claims involving new and material evidence.  Historically, by an April 2008 rating decision, the RO denied the Veteran's claims for service connection for these disabilities findings that there was no evidence of bilateral hearing loss or tinnitus during military service; no continuity of symptomology of any hearing loss or tinnitus following service discharge; and, no nexus linking either disability to military service.  The Veteran did not timely appeal the April 2008 rating decision.  Within the appeal period, however, the Veteran submitted additional evidence that was pertinent to the issues of entitlement to service connection for bilateral hearing loss and tinnitus (i.e., July 2008 report, prepared by P. K., Aud., labeled as "Correspondence" and received and uploaded to VBMS on August 28, 2008).  Thus, the claims for service connection for bilateral hearing loss and tinnitus must be reconsidered on a de novo basis and have been recharacterized as claims for service connection as set forth on the front page of this decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving doubt in his favor, the Veteran has a bilateral hearing loss disability for VA purposes, he has had continuous symptoms of bilateral hearing loss since  service, and the current bilateral hearing loss disability began during service.
 
2.  The Veteran suffers from tinnitus that is likely related to noise exposure in service or to his service-connected bilateral hearing loss disability.

CONCLUSIONS OF LAW

1  The criteria to establish service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).
 
2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the issues decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121.

As the Board is granting the claims for service connection for a bilateral hearing loss disability and tinnitus herein, this represents a complete grant of these benefits, and no further discussion of VA's duties to notify and assist is necessary with respect to the claims. 

II. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for a bilateral hearing loss disability and tinnitus.  After a discussion of the general laws and regulations pertaining to service connection, the Board will adjudicate the claims separately in its analysis below. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claims for service connection for a bilateral ear hearing loss disability and tinnitus. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

i) Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss disability is the result of having been exposed to acoustic trauma on the flight line while serving aboard an aircraft carrier and from having worked around loud machinery as a welder without having worn hearing protection.  (Transcript at pages (pgs.) 5-13).  He contends that he has continued to experience hearing loss in both ears and tinnitus ever since the late 1950s (tinnitus) and late 1960s (hearing loss).  (Id. at pgs. 11, 12).  The Veteran maintains that he had post-service occupational exposure as a steel welder and maintenance worker but that it was mandatory to wear hearing protection if the noise was in excess of 85 decibels.  (Id. at pg. 8.).  He maintains that he also had recreational exposure riding snowmobiles but that he wore a helmet.  

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as shown on a March 2008 VA audio examination.  In this regard, the examination report shows pure tone thresholds of 50 or greater at 1000-4000 Hertz in both ears.  (See March 2008 VA Audio examination report).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran has consistently maintained throughout the appeal that his bilateral hearing loss is the result of having been exposed to acoustic trauma on the flight line while serving aboard an aircraft carrier and from having worked around loud machinery as a welder without having worn hearing protection.  (October 2015 T. at pgs. 5-13).  The Veteran's DD-214 shows that he served in the United States Navy aboard the USS LEXINGTON and that his military occupational specialty (related civilian occupation) was a pipe fitter apprentice.  The Board accordingly finds that the Veteran's contention that he was exposed to acoustic trauma while serving aboard an aircraft carrier and from having worked around loud machinery consistent with the circumstances of his military service and, as a result, he suffered acoustic trauma therein.  38 U.S.C.A. § 1154(a).  

Therefore, the only remaining consideration before the Board is whether the Veteran's current bilateral hearing loss disability is related to his in-service acoustic trauma.  Shedden, supra. 

The Veteran's service treatment records do not contain any complaints of, or treatment for, hearing loss.  November 1954 and April 1958 entrance and separation examination reports, respectively, reflect that the Veteran's hearing was 15/15 to whispered voice in both ears.

Post-service private and VA evidence of record contains opinions that are supportive of and against the claim for service connection for a bilateral hearing loss disability. 

Evidence in support of the claim includes a November 2007 report, prepared by L. O., D. O.  Dr. L. O. indicated that he had evaluated the Veteran in mid-September 2007.  Dr. L. O., opined that there was no medical reason for the Veteran's hearing loss, such as an infection. obstruction or noise pollution.  Thus, Dr. L. O. felt that it was completely reasonable that the Veteran's hearing was in some part due to his service on an aircraft carrier while serving in the United States Navy.  (See report, prepared by Dr. L. O., labeled as "Correspondence" and uploaded to the Veteran's VBMS electronic record on November 21, 2007).  The Board finds Dr. L. O.'s opinion to be of minimal probative value in evaluating the Veteran's claim because he did not address the role, if any, of the Veteran's post-service occupational exposure, nor did he provide any reasoning for his blanket conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

Other evidence in support of the claim includes a July 2008 report, prepared by P. K., Aud.  After an audiological evaluation of the Veteran and a recitation of his history of service and post-service acoustic trauma that is consistent with that previously reported herein, P. K. concluded that the Veteran's hearing loss was as likely as not related to his military service and that it "cannot be totally ruled out."  P. K. maintained that acoustic trauma did not always appear immediately after an event, and that it could take years to detect.  She acknowledged the Veteran's pos-service noise exposure, but maintained that there was no conclusive way to separate the two and to determine that the Veteran's military service had no bearing.  The Board finds P. K.'s July 2008 opinion to be of probative value in evaluating the Veteran's claim for service connection because it was based on a review of the Veteran's service and post-service history of noise exposure and was supported with rationale.  Id.  

Evidence against the claim includes a March 2008 VA examiner's opinion.  In March 2008, after an audiological evaluation of the Veteran, acknowledgement of the Veteran's in-service noise exposure, recitation of his post-service noise exposure that is consistent with that previously reported herein, review of post-service employment audiological evaluations, dated as early as 1977, which, according to the VA examiner showed progressive hearing loss from noise exposure, he opined, in pertinent part, that it was pure speculation to suggest that the Veteran's hearing loss was due to the military service because he was an active welder for 12 years without hearing protection use.  

Further, according to the March 2008 VA examiner, the Veteran had had continuous noise exposure since service discharge and serial audiograms showed progressive hearing loss due to this continuous noise exposure.  In support of his opinion, the March 2008 VA examiner cited The Noise Manual Berger et al (2000) that tinnitus, which the Veteran reported during the examination had had its onset five (5) years previously (2003), seldom resulted from noise without causing permanent hearing loss and it that it was sufficient to conclude that the most pronounced effects occurred immediately following exposure and recovery to stable thresholds occurred within 30 days.  Citing to research from the Institute of Medicine's Landmark Study for Military Noise Exposure (2005, anatomical and physiological data on recovery suggest that it is unlikely that noise-induced hearing loss has a delayed onset or can be progressive or cumulative.  The VA examiner reasoned that the Veteran was discharged from the military service in 1958 and that his first serial audiogram available in the record was from 1977, almost 20 years post military service and the mild degree of hearing loss noted was inconsistent with military noise trauma, post 20 years.  (See March 2008 VA opinion).  

Other evidence against the claim includes an August 2011 VA opinion.  After a review of the Veteran's record, to include his service and post-service noise exposure and medical studies relating to hearing loss, the August 2011 VA clinician opined that the Occupational Safety and Health Administration (OSHA) indicated that the degree of any noise-induced hearing loss correlated with the intensity of the noise and the length of exposure time.  The VA clinician noted that the Veteran had experienced decades of occupational industrial noise exposure and had a significant history of recreational/vocational noise exposure as a snowmobile and motorcycle and power tool operator, all of which he had performed without hearing protection.  Thus, according to the VA clinician the Veteran's exposure to hazardous noise in civilian life was far greater than his three-and-a-half years of hazardous noise in the military.  The VA clinician concluded that the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  The VA clinician also noted that presbycusis at the age of 70 years (as noted during the March 2008 VA examination) was also a contributing etiology [to his hearing loss.]  (See August 2011 VA opinion). 

The Board finds the March 2008 and August 2011 VA examiners' opinions to be of high probative value in evaluating the Veteran's claim for service connection for bilateral hearing loss.  These VA opinions are clearly based upon a comprehensive and factually accurate review of the Veteran's service and post-service exposure to acoustic trauma and medical studies and are, therefore, highly probative.  Id; see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).    

Finally, a September 2015 opinion, prepared by P. K.., Au.D. is supportive of the claim for service connection for bilateral hearing loss.  P. K. indicated that she had been treating the Veteran for his hearing loss since July 2008.  After detailing his service and post-service noise exposure, which was similar to that reported in her July 2008 report, P. K. opined that the Veteran's mild sloping to severe sensorineural hearing loss and bilateral tinnitus were a direct result of his noise exposure during military service.  (See September 2015 report, prepared by P. K., Au.D.).  

Recognition is given to the fact that the September 2015 opinion from P. K., Au D. did not provide any rationale.  There are other means by which a clinician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of P.K..'s long-term treatment of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave P. K., Au. D. knowledge of his body mechanics and hearing loss disability and by that basis alone her opinion is found to be probative. 

The Board notes that in multiple statements, the Veteran, as well as his service comrades, C. B. and L. F., and safety officer at his long-term post-service place of employment, contended that the Veteran had experienced hearing loss since his in-service exposure to acoustic trauma and that he had worn hearing protection during his employment, respectively.  The Board finds these reports highly probative, as the Veteran, his service mates and co-worker, are competent to offer this information.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a layperson is competent to report on the onset and recurrence of symptoms).  Accordingly, the Board finds that the Veteran's hearing loss did not have onset in recent years.  Thus, as the VA opinions rely heavily upon an incorrect factual premise-that the Veteran had only experienced delayed onset hearing loss-the Board finds that they are afforded less probative value than the opinions of P. K., Au. D.  Thus, the Board finds that the evidence stands in equipoise with regard to whether there is a reasonable basis for delayed-onset hearing loss based on inservice exposure to loud noise.  Thus, the Board will resolve reasonable doubt in the Veteran's favor, and award service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ii) Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that he currently has tinnitus as a result of having been exposed to acoustic trauma as outlined in the hearing loss analysis above. 

The Board acknowledges that during a March 2008 VA audio examination the Veteran related that his tinnitus had had its onset five (5) year previously. The Board notes that the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears. Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  As the evidence contains statements from the Veteran that he has experienced a ringing sound, the Board finds that, when reasonable doubt is resolved in his favor, there is competent and credible evidence of a current tinnitus disability.  Id.  Moreover, as acoustic trauma in service has already been conceded, the question is one of nexus.  P. K., Au.D. has attributed the Veteran's tinnitus to his in-service noise exposure.  

In addition, as to the issue of nexus, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper  et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck  Manual § 7, Ch. 82 (18th ed. 2006).  This medical principle was underscored by the March 2008 and August 2011 VA audiologists' opinions that seldom did noise cause permanent tinnitus without hearing loss, and that hearing loss was the most common cause of tinnitus.  (See March 2008 and August 2011 VA examination report and opinion, respectively).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


